Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Phillip Lavette Baker petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motion for reduction in sentence pursuant to 18 U.S.C. § 3582(c)(2) (2006). He seeks an order from this court directing the district court to act. Although we find that mandamus relief is not warranted because the delay is not unreasonable, we deny the mandamus petition without prejudice. We *263grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.